Smith, Judge.
The sole issue in this appeal by Sunset Villa, Inc., is whether the trial court erred in allowing two Augusta insurance agents to testify that, to their knowledge, the availability of certain coverage from a particular insurance carrier was not commonly known among insurance agents during the relevant period. There was no error. Both witnesses testified they had extensive experience in the insurance business in Augusta; both deal in the type of insurance involved; and both were currently familiar with the particular insurance carrier mentioned. Once this foundation to the witnesses’ knowledge was laid, and once they testified to matters purportedly within their knowledge, the foundations for and competency of their knowledge could always be further tested by cross examination. Furthermore, knowledge acquired within the scope of a person’s profession is generally not objectionable as based on hearsay. See 31A CJS 568, 571, Evidence, § 200; Coffee v. William Marsh Rice University, 408 SW2d 269, 284 (Tex. Civ. App.). The admission of the testimony was proper; the denial of a motion for new trial was proper; and the judgment is affirmed.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.